Citation Nr: 0416063	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination that denied 
the benefits sought from the Nashville, Tennessee, RO.  A 
notice of disagreement (NOD) was received in April 2003 
regarding only these two issues, a statement of the case 
(SOC) was issued in August 2003, and a substantive appeal was 
received from the veteran in September 2003.  No other issue 
is before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Concerning his claim for service connection for PTSD, the 
veteran has cited primarily one stressor in service:  
Exposure to a riot in Washington D.C. in November 1969.  As 
stated by the Court, a medical provider cannot provide 
supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  
Based a review of the record, the Board finds that further 
development, as specified below, is warranted.  The appellant 
is hereby notified that it is the appellant's responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).   

With regard to the claim of service connection for type II 
diabetes mellitus, claimed as due to exposure to herbicides, 
the Board must note that while the veteran has this 
condition, service records clearly reveal that he did not 
serve in Vietnam.  The veteran instead contends that he was 
exposed to Agent Orange outside of Vietnam.  The VA has 
recently received information regarding veterans' exposure to 
herbicides outside of Vietnam from the United States 
Department of Defense.  Recent documents the Board has 
received regarding this issue have been associated with the 
veteran's claims folder.  Neither the RO nor the veteran has 
had the opportunity to review this new information.  Based on 
this new information, the notice letter of February 2003 may 
not provide adequate notice to the veteran regarding this 
critical issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCCA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  For the sake of 
efficiency, RO adjudication of the claims should include 
consideration of the evidence submitted directly to the 
Board. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  In 
particular, the veteran should be asked 
to provide additional information 
regarding his alleged exposure to 
herbicides, including the unit he was 
assigned during this alleged exposure, 
the location of this unit at that time, 
and the exact dates of exposure.  It 
appears from the record that the veteran 
is alleging exposure to Agent Orange 
during the period from January 14 to 
February 21, 1969 in Vieques, Puerto 
Rico, while assigned to the 1st Bn, 10th 
Mar, 2nd Mar Div.    

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination (by a panel of two 
psychiatrists if possible) for the 
purpose of ascertaining whether the 
veteran suffers from PTSD and, if so, 
whether it is related to an inservice 
stressor.  Send the claims folder to the 
examiner(s) for review.  

After reviewing the claims file and 
examining the veteran, the examiner(s) 
should provide explicit responses to the 
following questions:

(a) Does the veteran have PTSD?
(b) If so, is the veteran's PTSD related to 
the following stressor during his service:  
Exposure to a riot in Washington D.C. in 
November 1969?
The examiner(s) should provide a 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.  
If a diagnosis of PTSD is appropriate, 
the examiner(s) should comment upon the 
link between the stressor and current 
symptoms.  

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Regarding the claim of entitlement to 
service connection for type II diabetes 
mellitus, claimed as due to exposure to 
herbicides outside of Vietnam, any 
additional development required due to 
alleged exposure to Agent Orange outside 
Vietnam should be undertaken. 
  
4.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case along with copies 
of documents associated with the claims 
file by the Board and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




